Title: To George Washington from Colonel Richard Parker, 13 May 1779
From: Parker, Richard
To: Washington, George



Sir
Head of Elk [Md.] May 13th 1779

I have inclosed you a Letter from Governor Johnston to Mr Hollings Worth D. Quarter Master General at this place informing him of a Number of the Enemies Vessels being in the Bay. The officers who set out from Camp to Virginia embarked & set sail from this place last night with a fair wind down the Bay I wish they may not fall in with them as the Bay had been clear in the morning and no danger expected however it is too late to take any precaution against what I fear may happen and therefore must trust to chance. I am Yr Excellencys Most Obdt Sert
Rd Parker
